Citation Nr: 0712481	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  99-22 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability of the 
hands claimed as frostbite.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was originally before the Board in 
January 2001 when it was
remanded for additional evidentiary development.  The issue 
was again before the
Board in June 2003 when the claim was denied.  The veteran 
appealed the Board's
June 2003 decision to the United States Court of Appeals for 
Veterans Claims 
(hereinafter 'the Court').  By Order dated August 20, 2004, 
the Court vacated
the Board's June 2003 decision and remanded the case back to 
the Board for
further action pursuant to an August 2004 Joint Motion for 
Remand by VA and the
appellant.  In February 2005, the Board remanded the case to 
the RO for continuing efforts to determine the obtainability 
of certain VA medical records, in accordance with the August 
2004 Joint Motion for Remand.

In February 2007, the veteran submitted a letter reiterating 
his contentions along with a copy of an article dealing with 
the 1973 fire at the National Personnel Records Center.  
Although it does not appear that there has been a waiver of 
preliminary RO review of the new evidence, the Board does not 
find the new evidence to be pertinent.  See generally 38 
C.F.R. § 20.1304 (2006).  The Board believes the new evidence 
has no bearing on the appellate issue.  Under such 
circumstances, to remand the case for RO review of the new 
evidence would be not only unnecessarily further delay 
appellate review, but would also constitute a frivolous waste 
of government resources. 


FINDING OF FACT

The veteran does not currently suffer from any disability of 
the hands related to in-service exposure to cold, nor is any 
current disability of the hands otherwise related to the 
veteran's active duty service.




CONCLUSION OF LAW

Disability of the hands was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred in such service..  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In an April 2001 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA, making 
timely notice impossible.  Upon review, the Board finds that 
the lack of such a pre-AOJ-decision notice did not result in 
any prejudice to the claimant in this case.  Any timing 
defect was remedied by the fact that the April 2001 letter 
was sent to the appellant prior to multiple readjudications 
of this matter, including most recently the RO's 
readjudication of the issue in connection with the issuance 
of a January 2007 supplemental statement of the case.  Thus, 
the appellant was provided with ample time to benefit from 
the notice prior to the most recent RO adjudication of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the April 2001 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
Board observes that the April 2001 letter informed the 
veteran: "You should submit any evidence that supports your 
claim for service connection."  In addition, the veteran has 
repeatedly indicated that he has no more evidence to submit, 
including through a November 2004 letter from the veteran's 
attorney.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disability in the April 2001 VCAA letter.  
Additionally, there has been timely notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted.  The RO 
furnished the appellant with a letter in March 2006 which 
directly explained how VA determines disability ratings and 
effective dates.  This notice was provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in January 
2007.  To the extent that such notice may be viewed as 
deficient for any reason, since the Board concludes below 
that the preponderance of the evidence is against the claim 
of service connection for a disability of the hands, no 
rating or effective date will be assigned; any questions of 
notice related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The Board acknowledges the contention of the veteran's 
attorney, presented in correspondence dated November 2004, 
that the VA examination conducted in May 2002  "was 
inadequate and not in compliance with the January 2001 BVA 
remand."  However, the Board finds that the May 2002 VA 
examination report reflects that the examination was adequate 
and in compliance with the pertinent remand instructions.  
The examination report reflects review of the claims folder, 
addresses the veteran's reports of symptoms in his hands, 
lists the detected clinical pathologies diagnosed in the 
hands, and expressly indicates the examiner's opinion as to 
whether the diagnoses are related to service or are related 
to cold exposure.

The veteran reported that he had been treated shortly after 
his discharge from active duty for residuals of cold injuries 
but also indicated that these records were not available.  He 
also reported that he had been treated at the VA Hospital in 
St. Louis, but these records have been determined to be 
unobtainable or have been destroyed.  In compliance with the 
most recent Board remand of February 2005, the RO exhausted 
all available channels to pursue the missing VA treatment 
records and formally determined that further efforts to 
obtain the records would be futile.  38 C.F.R. § 3.159; 
38 U.S.C.A. § 5103A.  The steps taken to determine the 
unavailability of the records are documented in the claims 
file and summarized in a December 2006 official memorandum on 
the formal determination of unavailability.

No additional pertinent evidence has been identified by the 
claimant as available and relevant to these issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Factual Background

The service medical records are silent as to complaints of, 
diagnosis of, or treatment for cold injuries to the hands.  
No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in September 1953; 
clinical evaluation of the upper extremities was noted to be 
normal at that time.

The veteran's claim of entitlement to service connection for 
frostbite to the hands was received at the RO in December 
1997.  He indicated at that time that he had not sought 
treatment for many years so there were no medical records of 
the disability.

On VA examination in February 1998, the veteran reported that 
while stationed in Korea during active duty, his hands got 
too cold.  He reported that he did not receive any medical 
attention while in the military for the condition.  He stated 
that, since the original injury, his hands got cold very 
easily and cramp up.  He indicated that he wore wool gloves 
all the time.  Physical examination of the hands revealed 
that they were warm to the touch.  There was no evidence of 
clubbing of the nails.  The pulses were 2+ and equal 
bilaterally.  The sensation in the hands appeared to be 
within normal limits.  There was evidence of enlargements of 
the mid-phalangeal joints.  There was no muscle wasting of 
the hands.  The veteran could make a fist.  He complained of 
pain during range of motion testing.  The pertinent diagnosis 
was that frostbite of the hands was "possible," but there 
was no objective finding of any such disability at the time 
of the examination.  Osteoarthritis of both hands was also 
diagnosed.  A 1998 X-ray examination of the hands was 
interpreted as revealing bilateral osteoarthritis of the 
distal interphalangeal joints without evidence of fracture.

Lay statements were submitted in February 1999.  The authors 
attested to post-service complaints of hand disability due to 
cold which the veteran always attributed to his active duty 
service during the Korean War.

Outpatient treatment records reveal that in December 1999, 
the veteran informed a VA health care practitioner that he 
was trying to get service connection for frostbite of the 
hands and feet and requested a letter stating that he had 
been treated for frostbite.  It was noted that the request 
for the letter had been denied as the veteran had only been 
seen once at the clinic and he did not report any problems 
with frostbite at that time.  The veteran reported that his 
hands would feel cold and he had to wear gloves.  He did not 
experience any pain, only numbness.  Physical examination 
revealed the hands were warm to the touch but the proximal 
interphalangeal joints were enlarged on both hands.  The 
assessment was arthritis of the hands which "could be" 
secondary to frostbite.  The veteran did not want any 
treatment at that time because he was not in any pain.

On VA examination in May 2002, the veteran complained, in 
pertinent part, of numbness in his hands which he alleged 
began after his military service during the Korean War.  He 
reported that he was treated at Jefferson Barracks Hospital 
for sensitivity to cold in his hands after his discharge.  He 
indicated that these treatment records had been lost.  He 
indicated that, over the years, he had not sought medical 
treatment for the condition.  He reported that currently, the 
fingertips of both hands would turn white and became stiff 
during cold weather.  There was no history of pain, other 
than occasional aching in the fingers involving the 
interphalangeal joints.

Physical examination revealed thickening of the proximal 
interphalangeal joints and distal interphalangeal joints of 
all fingers, compatible with osteoarthritis.  There was no 
muscle atrophy.  Sensation was intact in the hands.  The 
palms were callused indicating that the veteran regularly 
worked.  Grip was firm bilaterally.  There were no 
deformities of the fingernails.  Skin color and warmth in 
both hands was normal.  Sensation to pin prick was intact.

The pertinent diagnosis was osteoarthritis of the 
interphalangeal joints of both hands.  The examiner opined 
that the interphalangeal joint osteoarthritis of the hands 
was not related to the veteran's military service nor was it 
related to cold exposure.  At the same time, the examiner 
affirmatively opined that the veteran did exhibit clinical 
signs of residuals of cold injury in the feet.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board again notes that some of the veteran's VA treatment 
records are missing and have been formally determined to be 
unobtainable.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet.App. 215 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].  In these circumstances, 
the Board must proceed to review this case based upon the 
available evidence of record.

The Board finds that service connection is not warranted as 
the preponderance of the competent evidence of record is 
against a finding that the veteran currently suffers from 
residuals of cold injuries to the hands.

The service medical records are silent as to any 
symptomatology attributable to the veteran's hands and there 
is no evidence of such symptomatology for many years 
following service.  More than four decades following service, 
frostbite of the hands was noted to be "possible" at the 
time of the February 1998 VA examination, however it was 
specifically noted that there was no objective finding of any 
disability that time.  Additionally, the nurse who saw the 
veteran in December 1999 promulgated an assessment that the 
veteran had arthritis of the hands which "could be" 
secondary to frostbite.  The Board notes, however, that the 
use of the word "possible" makes the opinion of the 
examiner speculative in nature.  See Bostain v. West, 11 
Vet.App. 124, 127-28, quoting Obert v. Brown, 5 Vet.App. 30, 
33 (1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet.App. 4, 6 
(1993) (doctor's statement framed in terms such as 'could 
have been' is not probative).

The Court has held that medical opinions which are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert, supra; Beausoleil v. Brown, 8 
Vet.App. 459, 463 (1996); Libertine v. Brown, 9 Vet.App. 521, 
523 (1996).  The Board finds that the diagnosis included in 
the report of the February 1998 VA examination and the 
assessment included in the December 1999 VA outpatient 
treatment record are too speculative to support the veteran's 
claim.  In opposition to these opinions is the opinion 
promulgated at the time of the May 2002 VA examination.  The 
examiner who conducted this examination did not find any 
evidence of residuals of cold injuries to the hands (while 
finding evidence of such injuries to the feet) and also 
specifically excluded the osteoarthritis in the hands, which 
was noted on examination, from being linked to cold exposure.  
The Board finds this examination report, which was 
specifically requested in order to determine if there was any 
link between current hand symptomatology and active duty, to 
be probative of the question before the Board.

The only other evidence of record which indicates that the 
veteran currently experiences residuals of cold injuries to 
the hands as a result of active duty is the veteran's own 
allegations and lay statements from people who observed post-
service hand symptomatology exhibited by the veteran.  
Significantly, however, none of the affiants nor the veteran 
has indicated that they have any specialized medical training 
and they must be considered lay people.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  These allegations are not 
probative of whether the veteran has residuals of cold 
injuries which are linked to active duty.

The Board acknowledges the veteran's contention, most 
recently expressed in February 2007 correspondence, that his 
VA consultations have attributed his hand symptoms to 
frostbite from service and that he does not have arthritis in 
his hands.  However, the Board must find that the probative 
VA medical records in the claims file do not support the 
veteran's contention.  As discussed above, pertinent VA 
medical records including those dated February 1998, December 
1999, and May 2002, repeatedly discuss clinical findings of 
arthritis in the veteran's hands.  Radiological study of the 
hands in February 1998 was interpreted as showing 
osteoarthritic changes in all fingers, bilaterally.  The 
veteran's assertions as to what VA examiners are telling him 
are completely inconsistent with what they have repeated 
reported in their reports.  

In sum, that the veteran served in Korea and was exposed to 
extreme cold is not disputed.  In fact, service connection 
for residuals of cold injury to each foot has already been 
granted by VA.  However, with regard to the hands, there is 
no medical evidence of record which shows a clinical 
diagnosis of current chronic residuals of cold injury to the 
veteran's hands.  In order to support a claim for service 
connection, there must be an initial finding of a current 
chronic disability.  The question of whether a chronic 
disability is currently present is one which requires skill 
in diagnosis, and questions involving diagnostic skills must 
be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The preponderance of the evidence in 
this case is against a finding that the veteran has current 
residuals of cold injury to the hands. 


ORDER

Service connection for residuals of cold injuries to the 
hands is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


